Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,4,6,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouquerand (WO 2014/128071) in view of Barnes(WO 85/03414).
Regarding claims 1,4, 6,8, Bouquerand teaches a method of making an extruded particle comprising(example 2)
Mixing 30% of a cake comprising 50% lemon flavor and 17% water with 69% carrier comprising modified starch and maltodextrin by weight of the particle and 1% lubricant by weight of the mixture. The water content is such that the mixture had a glass transition temperature of greater than 40C. 
Heating the mixture at a temperature sufficient to form a molten mass;
Adding 15% flavor(50% lemon flavor in cake x 30% cake in mixture) to the mixture 
Extruding the melt through a die to form an extrudate
Cutting the extrudate to form an extruded particle having a retained flavor of 15% based on the total weight of the particle. One would expect the glass transition of the particle to be substantially the same as the mixture since Bouquerand teaches that same concentrations of water, flavor, and carrier in the mixture as in the final extruded particle(see general method in example 2). 
Bouquerand teaches that the particle comprises 69% carrier comprising a 1 to 20 DE maltodextrin and a modified starch, 1% lubricant, and 5.1% water(17% water in cake x 30% cake in particle) and has a particle size of 0.6mm(example 2,p.6, line 7-10; p.4, line 14-25). 

Bouquerand teaches that the particle comprises 5.1 wt% water(example 2) that is contributed from the flavor cake and does not specifically teach that water is added to the carrier and flavor cake mixture to achieve a water content of from 8 to 20%. 
Bouquerand also that teaches additional water may be added to the cake and carrier mixture and that the amount of water may be adjusted to achieve a glass transition temperature of 30 to 100C(p.5, line 28-p.6, line 4). Specifically, Bouquerand teaches that the glass transition temperature(Tg) of the flavor and carrier mixture is dependent on the amount of water present, with the Tg decreasing as the water content increases. Bouquerand also states that “The proportions in which water is employed may therefore vary in a wide range of values which the skilled person is capable of adapting and choosing as a function of the carbohydrate glass used in the matrix”(p.6, line 20-p.7, line 6). Since Bouquerand recognizes the water content as a result effective variable that can be adjust based upon the desired glass transition temperature, it would have been obvious to adjust the water content to the claimed range of 8-20% depending on the Tg desired. 
Bouquerand does not specifically teach that the maltodextrin is present in an amount of 50 to 70% and the modified starch is present in an amount of 30 to 50%. However, Barnes teaches a extruded flavor composition comprising 40% flavor in combination with a carrier comprises from about 5 to about 95 parts by weight maltodextrin and 5 to 95 parts by weight modified starch(abstract and p.7-8). It would have been obvious to use about 5 to about 95% maltodextrin and about 5 to about 95% modified starch as the carrier in Bouquerand as taught in Barnes since these amounts of carriers produce a high load flavor particle, similar to the flavor particle in Bouquerand. 

Applicant is reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Bouquerand and Barnes do not specifically teach that the particle does not show substantial birefringence under polarized light. However, Bouquerand and Barnes teach the flavor particle of claim 6, produced by the method of claim 1. Therefore, one of one of ordinary skill in the art would expect the particle of the prior art to have the same properties as the claimed composition. 
.

Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive. 
The applicant argues that Bouquerand does not teach that the carrier as a whole has a DE of lower than 6. However, Bouquerand teaches that the carrier is a mixture of modified starch such as Capsul and maltodextrin(example 2). Barnes renders obvious including these carriers in the claimed ranges. Bouquerand teaches that the maltodextrin has a DE of 1 to 20, which overlaps the claimed range of 1 to 6DE. Similarly, the instant spec teaches a combination of Capsul, 6 maltodextrin, and 1 DE maltodextrin has a total DE of 2.7. Since Bouquerand in view of Barnes teaches a mixture of the same components( maltodextrin with DE of 1 to 6 and Capsul modified starch) in the same amounts as the claimed invention, one of ordinary skill in the art would expect that the mixture of carriers with have the same DE of lower than 6 as claimed. 

The applicant argues that Bouquerand teaches particular embodiments with a maltodextrin DE from 10 up to 18 and the examples have a DE of 18 and 10. However, Bouquerand specifically teaches that the maltodextrin can have a DE of 1 to 20(p.4, line 14-25). While Bouquerand prefers a maltodextrin with a higher DE of 10 to 18, the applicant is reminded that a reference is valid for all that it teaches including non-preferred embodiments. See MPEP 2123.

The applicant argues that a carrier with DE of lower than 6 significantly increases the flavor content of the encapsulated product over carriers with high DEs. However, Bouquerand already teaches a high flavor load of 15%, i.e. greater than or equal to 12% as claimed(see example 2). Bouquerand also teaches that the encapsulated product has a encapsulation efficiency of about 100%(example 3). Therefore, high flavor loads and retention are not unexpected properties of the claimed invention. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.